UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7340



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

WILLIAM LEWIS HINSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-93-258-P)


Submitted:   November 26, 1996            Decided:   January 24, 1997


Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.

Dismissed by unpublished per curiam opinion.


William Lewis Hinson, Appellant Pro Se. Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are "mandatory and

jurisdictional." Browder v. Director, Dep't of Corrections, 434
U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.
220, 229 (1960)). In a criminal case, a defendant has ten days

within which to file in the district court notices of appeal from

judgments or final orders. Fed. R. App. P. 4(b). The district court
may, upon a showing of excusable neglect, extend by thirty days the

time for filing a notice of appeal. See United States v. Reyes, 759

F.2d 351, 353 (4th Cir.), cert. denied, 474 U.S. 857 (1985).
     The district court entered its order on March 8, 1996; Appel-

lant's notice of appeal was filed on Sept. 5, 1996. Appellant's
failure to note an appeal within the ten-day appeal period and the

thirty-day permissible extension period leaves this court without

jurisdiction to consider the merits of Appellant's appeal. We

therefore dismiss the appeal. We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process. We also deny Appellant's motion for appointment of

counsel.




                                                         DISMISSED



                                2